       Case 8:21-cr-00007-CJC Document 1 Filed 01/28/21 Page 1 of 2 Page ID #:1


                                                                    01/28/2021
 1                                                                      DVE



 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                CR No. 8:21-cr-00007-CJC

11             Plaintiff,                     I N F O R M A T I O N

12             v.                             [21 U.S.C. §§ 841(a)(1),
                                              (b)(1)(B)(ii): Possession With
13   BRIAN NGUYEN,                            Intent to Distribute Cocaine]
14             Defendant.

15

16         The United States Attorney charges:
17                    [21 U.S.C. §§ 841(a)(1), (b)(1)(B)(ii)]
18         On or about September 20, 2017, in Orange County, within the
19   Central District of California, defendant BRIAN NGUYEN knowingly and
20   intentionally possessed with intent to distribute at least 500 grams,
21   that is, approximately 3.789 kilograms, of a mixture and substance
22   ///
23   ///
24

25

26

27

28
       Case 8:21-cr-00007-CJC Document 1 Filed 01/28/21 Page 2 of 2 Page ID #:2



 1   containing a detectable amount of cocaine, a Schedule II narcotic

 2   drug controlled substance.

 3                                          TRACY L. WILKISON
                                            Acting United States Attorney
 4

 5

 6                                          BRANDON D. FOX
                                            Assistant United States Attorney
 7                                          Chief, Criminal Division
 8                                          CAROL A. CHEN
                                            Assistant United States Attorney
 9                                          Chief, International Narcotics,
                                              Money Laundering, and
10                                            Racketeering Section
11                                          PUNEET V. KAKKAR
                                            Assistant United States Attorney
12                                          Deputy Chief, International
                                              Narcotics, Money Laundering, and
13                                            Racketeering Section
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
